720 N.W.2d 752 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Michael Bart MILESKI, Defendant-Appellee.
Docket No. 127457. COA No. 248038.
Supreme Court of Michigan.
September 15, 2006.
*753 By order of June 17, 2005, we granted leave to appeal the November 4, 2004 judgment of the Court of Appeals and ordered that this case be argued and submitted together with the case of People v. Walker, 472 Mich. 928, 697 N.W.2d 527 (2005). By order of November 18, 2005, this case was held in abeyance pending the decisions in Davis v. Washington, cert. gtd. ___ U.S. ___, 126 S.Ct. 547, 163 L.Ed.2d 458 (2005), and Hammon v. Indiana, cert. gtd. ___ U.S. ___, 126 S.Ct. 552, 163 L.Ed.2d 459 (2005). On order of the Court, the consolidated cases having been decided on June 19, 2006, Davis v. Washington, ___ U.S. ___, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006), we VACATE our June 17, 2005 order granting leave to appeal and the November 4, 2004 judgment of the Court of Appeals, and REMAND this case to the Court of Appeals for reconsideration in light of Davis. We DIRECT the Court of Appeals' attention to the fact that we have also remanded People v. Walker to the Court of Appeals for reconsideration in light of Davis.
We do not retain jurisdiction.
MARILYN J. KELLY, J., would vacate the June 17, 2005 order granting leave to appeal and would deny leave to appeal.